Bleckley, Justice.
The plaintiff in error urged fraud, and insisted that the article delivered was different from the one bargained for. He cited 1 Smith’s L. C., 220 ; Code, §2751; 52. Ga., 191; and Allen vs. Young, last term. The defendant in error cited 57 Ga., 350 ; 60 lb., 288, 383. The view which the court took of the case will appear from reading the head-notes, these indicating the reasons for judgment as well as the points adjudged. It was not alleged that the fertilizer was not properly branded, and hence Kleckley vs. Leyden, this term, does not apply.
Judgment affirmed.